Case 1:20-cv-22957-RNS Document 42-1 Entered on FLSD Docket 10/05/2020 Page 1 of 3




                         EXHIBIT 1
9/26/2020
       Case      Scanz on Twitter: "@StocksToTrade
               1:20-cv-22957-RNS                   @timothysykes
                                             Document      42-1Congratulations
                                                                  Entered on   on your
                                                                                   FLSDattempted carbon-copy
                                                                                            Docket           ripoff of #EquityFeed
                                                                                                       10/05/2020          Pagewith  your
                                                                                                                                   2 of 3 rinky…

                                    Tweet

                                    Scanz
                                    @GetScanz


                        @StocksToTrade @timothysykes Congratulations on
                        your attempted carbon-copy ripoff of #EquityFeed with
                        your rinky dink #STT. We're flattered
                        8:15 AM · Feb 16, 2016 · Twitter Web Client


                         1 Like




                                    Louie @_Louie__ · May 18, 2016
                                    Replying to @GetScanz @EquityFeed and 2 others
                                    as a former student of Sykes, they've been bragging to us students about
                                    STT for 2 years.



                                    Louie @_Louie__ · May 18, 2016
                                    Replying to @GetScanz @EquityFeed and 2 others
                                    it took them forever to copy EQ. I just sticked to EQ as its clearly SUPERIOR
                                    than STT!




              Don’t miss what’s happening                                                        Log in          Sign up
              People on Twitter are the first to know.
https://twitter.com/GetScanz/status/699628213073530882                                                                                       1/2
9/26/2020
       Case      Scanz on Twitter: "@StocksToTrade
               1:20-cv-22957-RNS                   @timothysykes
                                             Document      42-1Congratulations
                                                                  Entered on   on your
                                                                                   FLSDattempted carbon-copy
                                                                                            Docket           ripoff of #EquityFeed
                                                                                                       10/05/2020          Pagewith  your
                                                                                                                                   3 of 3 rinky…




              Don’t miss what’s happening                                                        Log in          Sign up
              People on Twitter are the first to know.
https://twitter.com/GetScanz/status/699628213073530882                                                                                       2/2
